DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed September 1, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 9, 11 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method of controlling a fan to supplement engine braking, comprising: determining that an engagement condition for the fan exists; requesting a fan speed; interpreting an operating parameter of the fan; determining a modified operating parameter for the fan based on a predefined limit, the modified operating parameter defining a fan speed that is less than the requested fan speed; operating the fan according to the modified operating parameter; and ceasing operation of the fan according to the modified operating parameter when a disengagement condition for the fan exists. The closest prior art reference, Letang et al. (US 6,067,489), teaches a similar variable speed fan, but differs from the claimed invention by lacking braking operation based on the requested fan speed. No other reference cures this deficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/LONG T TRAN/Primary Examiner, Art Unit 3747